Bboyles, C. J.
The defendant was tried on an indictment jointly charging him and three other persons with the offense of burglary. While the evidence showed that the other three persons actually committed the offense, there was circumstantial evidence which authorized the jury to find, to the exclusion of every other reasonable hypothesis, that this defendant had entered into a conspiracy with the other three persons to commit the burglary, and that, while he was not actually present at the scene of the crime, he was aiding and abetting them in the commission of the offense, knowingly lending them his automobile to carry away the stolen goods from the burglarized storehouse and otherwise actively aiding and abetting them in the commission of the crime. The verdict was amply authorized by the evidence, direct and circumstantial, and the two special grounds of the motion for a new trial (complaining of excerpts from the charge of the court) are without merit.

Judgment affirmed.


Luke, J., concurs. Bloodworth, J., absent on account of illness.